UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-29981 BIOPACK ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code Unit 390, 3rd Floor, Peninsula Center, 67 Mody Road Tsim Sha Tsui East, Kowloon, Hong Kong +852.3586.1383 (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of December 31, 2012, there were 41,032,849 shares of common stock, $0.001 par value, issued and outstanding. BIOPACK ENVIRONMENTAL SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4 Controls and Procedures 23 PART II – OTHER INFORMATION 24 ITEM 1 Legal Proceedings 24 ITEM 1A Risk Factors 24 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3 Defaults Upon Senior Securities 24 ITEM 4 Mine Safety Disclosures 24 ITEM 5 Other Information 24 ITEM 6 Exhibits 25 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1.FINANCIAL STATEMENTS The unaudited consolidated financial statements of registrant for the three months ended March 31, 2012 and 2011 follow.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.All such adjustments are of a normal and recurring nature. 4 BIOPACK ENVIRONMENTAL SOLUTIONS, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, Unaudited Assets Current assets Cash and cash equivalents $
